Opinion by
Kincheloe, J.
It appears that the only reason for assessing duty on the 75 rolls of paper in question was because certain samples thereof analyzed by the Government chemist at Savannah, Ga., showed a thickness which was in excess of the maximum thickness for newsprint paper as held in T. D. 44317. At the trial the plaintiff produced considerable testimony to show that any excess thickness was caused by the absorption of moisture by the paper due to the high atmospheric humidity prevailing at Jacksonville and Savannah after the paper arrived there and before it was tested for thickness, and further that the paper was of the kind and class known and chiefly used as newsprint paper at and before June 17, 1930. Upon the record presented the claim for free entry under paragraph 1772 was sustained.